  Case 17-28580         Doc 45     Filed 11/28/18 Entered 11/28/18 09:20:37              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-28580
         KENNETH L TATE

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/25/2017.

         2) The plan was confirmed on 11/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/27/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 06/29/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-28580       Doc 45        Filed 11/28/18 Entered 11/28/18 09:20:37                  Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $1,226.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                  $1,226.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $58.85
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $58.85

Attorney fees paid and disclosed by debtor:                   $90.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid           Paid
AARONS SALES & LEASE OWNERSHI    Unsecured      7,700.00            NA           NA            0.00         0.00
American InfoSource LP           Unsecured      2,029.00            NA           NA            0.00         0.00
BANK OF AMERICA                  Unsecured      1,076.00            NA           NA            0.00         0.00
CHECK N GO                       Unsecured         500.00           NA           NA            0.00         0.00
CITI                             Unsecured      1,500.00            NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         471.00        444.92       444.92           0.00         0.00
Comcast                          Unsecured         833.00           NA           NA            0.00         0.00
Diamond Resorts                  Unsecured      2,800.00            NA           NA            0.00         0.00
FIFTH THIRD BANK                 Unsecured      1,600.00            NA           NA            0.00         0.00
IILINOIS LENDING                 Unsecured      1,301.00            NA           NA            0.00         0.00
LVNV FUNDING                     Unsecured            NA         615.73       615.73           0.00         0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,000.00            NA           NA            0.00         0.00
PORANIA LLC                      Unsecured         390.00           NA           NA            0.00         0.00
PRA RECEIVABLES MGMT             Secured        9,375.00     11,200.00      9,375.00        935.42       231.73
PRA RECEIVABLES MGMT             Unsecured     11,625.00     17,095.43     18,920.43           0.00         0.00
PRA RECEIVABLES MGMT             Unsecured      1,599.00       1,599.07     1,599.07           0.00         0.00
ROBERT J SEMRAD & ASSOC          Unsecured           0.00           NA           NA            0.00         0.00
SPRINT NEXTEL                    Unsecured         700.00           NA           NA            0.00         0.00
ST IL TOLLWAY                    Unsecured         200.00           NA           NA            0.00         0.00
STANDARD BANK                    Unsecured      1,500.00            NA           NA            0.00         0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured          50.00           NA           NA            0.00         0.00
UNIVERSITY OF CHICAGO PHYSICIA   Unsecured          50.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-28580         Doc 45      Filed 11/28/18 Entered 11/28/18 09:20:37                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,375.00            $935.42           $231.73
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,375.00            $935.42           $231.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,580.15                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $58.85
         Disbursements to Creditors                             $1,167.15

TOTAL DISBURSEMENTS :                                                                        $1,226.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
